Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of the Claims
	This action is in response to Applicant’s amendment of 12 February 2021. Claims 1 and 3-21 are pending and have been considered as follows. Claim 2 is cancelled.
EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Philip Hof on 29 March 2021.

The application has been amended as follows: 

	Claims should be amended as follows-
1. 	(Currently amended) A control system comprising: 
a current sensor configured to be disposed onboard a vehicle and to monitor a measured current conducted [[into]] through a resistor leg of the vehicle, the resistor leg having a braking chopper and one or more resistive elements, the resistor leg electrically connected to a traction bus of the vehicle; and 


12. 	(Currently amended) The control system of claim 1, wherein the resistor leg is a first resistor leg of multiple resistor legs disposed within a grid box onboard the vehicle, each of the resistor legs including a respective braking chopper, wherein the current sensor that is configured to monitor the measured current conducted through the first resistor leg is a first current sensor of multiple current sensors that are each configured to monitor measured current conducted [[into]] through a different corresponding one of the resistor legs in the grid box, and 
wherein the one or more processors are communicatively connected to the multiple current sensors, the one or more processors configured to receive [[respective]] the measured currents from the multiple current sensors and generate the control signal in response to any of the measured currents differing from respective expected currents through the resistor legs.

19. 	(Currently amended) A control system comprising: 
a current sensor configured to be disposed onboard a vehicle and to monitor a measured current conducted [[into]] through a resistor leg of the vehicle, the resistor leg 
one or more processors communicatively connected to the current sensor, the one or more processors configured to control one or both of the braking chopper or a traction motor of the vehicle in both a dynamic braking mode of operation where electrical energy is generated by the traction motor and in a propel mode of operation where electrical energy is provided to the traction motor to move the vehicle, 
wherein the one or more processors are configured to receive the measured current from the current sensor, and, during the dynamic braking mode of operation, to determine whether the 5WAB/P/11554/US/UTL2 (552-0402US1) measured current differs from an expected current through the resistor leg by more than a designated threshold, 
wherein, in response to the measured current differing from the expected current through the resistor leg by more than the designated threshold, the one or more processors are configured to generate a control signal that increases an engine speed of an engine of the vehicle to above an idle speed of the engine prior to transitioning from the dynamic braking mode of operation to the propel mode of operation.

Allowable Subject Matter
Claims 1 and 3-21 are pending and allowed.
The following is an examiner’s statement of reasons for allowance: 

The closest prior art of Innes (US20140313621) teaches an apparatus including a first switch connected to a first connection of a dynamic braking resistor and to a first 
Further, Kumar (US20050005814) teaches a system and method for retrofitting a propulsion circuit of an existing Off Highway Vehicle to enable the propulsion circuit to operate as a hybrid energy Off Highway Vehicle propulsion circuit. The hybrid propulsion circuit includes a primary power source, and a traction motor for preopelling an Off Highway Vehicle in response to the primary electric power. The traction motor has a motoring mode of operation and a power dissipation mode of operation. The traction motor generates dynamic braking electrical power in the power dissipation mode of operation. An electrical energy storage system includes a chopper circuit coupled to an energy storage device. The storage device is responsive to the chopper circuit to selectively store electrical energy generated in the power dissipation mode. The storage system selectively provides secondary electric power from the storage device to traction motor to assist in propelling the Off Highway Vehicle during the motoring mode.
Still further, Hendrickson (US20100066294) teaches a controller in an electric drive system is used to determine whether a phase current imbalance in the output winding of a power generator exists. During operation, the controller receives a set of 
Still further, Kojima (US20100210412) teaches an ECU executing a program including the steps of: learning a differential pressure of a lock-up clutch; determining whether or not learning has been completed when a vehicle is in a coasting state and a brake is applied; lowering the lock-up differential pressure such that the lock-up clutch can be disengaged immediately and prohibiting or suppressing control for increasing transmission gain when learning has been completed; and increasing a lower limit guard value for the lock-up differential pressure and performing control for increasing the transmission gain when learning has not been completed.

In regards to independent claims 1, 14 and 19; Innes, Kumar, Hendrickson and Kojima taken either individually or in combination with each other or other prior art of record, fails to teach or render obvious:

(with respect to claim 1)
…monitor a measured current conducted through a resistor leg of the vehicle, the resistor leg having a braking chopper and one or more resistive elements, the resistor leg electrically connected to a traction bus of the vehicle; and 


(with respect to claim 14)
calculating an expected current through a resistor leg electrically connected to a traction bus on a vehicle, the resistor leg including a braking chopper and one or more resistive elements; 
comparing the expected current through the resistor leg to a measured current through the resistor leg generated by a current sensor; and 
responsive to determining a difference between the expected current and the measured current that exceeds a designated threshold, generating, via one or more processors, a control signal configured to increase an engine speed of an engine of the vehicle.

(with respect to claim 19)
…monitor a measured current conducted through a resistor leg of the vehicle, the resistor leg having a braking chopper and one or more resistive elements, the resistor leg electrically connected to a traction bus of the vehicle; and 
one or more processors communicatively connected to the current sensor, the one or more processors configured to control one or both of the braking chopper or a 
wherein the one or more processors are configured to receive the measured current from the current sensor, and, during the dynamic braking mode of operation, to determine whether the 5WAB/P/11554/US/UTL2 (552-0402US1) measured current differs from an expected current through the resistor leg by more than a designated threshold, 
wherein, in response to the measured current differing from the expected current through the resistor leg by more than the designated threshold, the one or more processors are configured to generate a control signal that increases an engine speed of an engine of the vehicle to above an idle speed of the engine prior to transitioning from the dynamic braking mode of operation to the propel mode of operation.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SAHAR MOTAZEDI whose telephone number is (571)272-0661.  The examiner can normally be reached on Monday-Thursday 8:30a.m. - 6:30p.m..

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Faris Almatrahi can be reached on (313) 446-4821.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000. 

/S.M./           Examiner, Art Unit 3667        

/ANNE MARIE ANTONUCCI/           Primary Examiner, Art Unit 3667